KRUEGER, Judge.
The appellant was tried and convicted of the offense of burglary, and his punishment was assessed at confinement in the State Penitentiary for a term of two years.
The record is before us without any statement of facts or bills of exception. The indictment seems to be in due and legal form to charge the offense.
The judgment of the trial court is affirmed.
MORROW, P. J., absent.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.